Citation Nr: 1026891	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-26 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 2002.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2009, the Veteran testified at a video conference hearing 
in front of the undersigned Veterans Law Judge.  He also 
testified at the RO in front of a decision review officer in May 
2008.  The transcripts of these hearings have been reviewed and 
are associated with the claims file.

The Veteran filed a substantive appeal for claims regarding the 
effects of an anthrax vaccine and the removal of his gall bladder 
with residual hiatal hernia.  However, in June 2009, he withdrew 
these claims.  

Additionally, the Board notes that the Veteran filed informal 
claims for entitlement to service connection for Gulf War 
Syndrome and pain in his calves.  The Board refers those issues 
for due consideration by the RO.    


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
arthritis of the knees is related to his period of active 
service.  


CONCLUSION OF LAW

The Veteran's arthritis of the knees was caused by his period of 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the etiology of the Veteran's arthritis of the 
knees.  A remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, is 
necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA 
afforded the Veteran with an adequate medical examination in 
January 2010.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the December 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for arthritis of the knees, the 
Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Analysis

The Veteran contends that he twice fell down the stairs in his 
home during his period of active military service.  He asserts 
that these falls caused his current bilateral arthritis of the 
knees.  For the following reasons, the Board finds that the 
preponderance of the evidence is not against the Veteran's claim, 
and service connection is warranted.

The Board initially notes that the Veteran has received treatment 
for his bilateral knee disability at the Indianapolis VA Medical 
Center, where he was diagnosed with degenerative joint disease of 
the right knee in July 2006, bilateral patellofemoral 
degenerative changes also in July 2006, and mild degenerative 
changes of osteoarthritis bilaterally in December 2006.  
Therefore, the Veteran has satisfied the first element required 
for a service connection claim, the existence of a current 
disability.  
Furthermore, the Veteran's service treatment records indicate 
that he fell down stairs in March 1999.  He was additionally 
placed on a limited profile in which he was not cleared for 
running/jogging, using the treadmill, or high impact aerobics 
class in April 2001.  The Veteran also noted that he had bone, 
joint, or muscle problems in November 2000, March 2001, and 
August 2001.  Thus, the Veteran's service treatment records 
support his account of falling down the stairs at his home during 
his period of active military service.

Finally, the Veteran was afforded a compensation and pension 
examination in January 2010.  In his report, the examiner noted 
that the date of onset of the Veteran's knee disabilities was 
1999, when the Veteran fell down the stairs at his home.  The 
examiner noted that the Veteran was placed on limited profile and 
given anti-inflammatory medications.  X-rays of the Veteran's 
knees showed mild narrowing of the medial compartment of the 
right knee and loss of normal contour for the right knee but no 
significant changes on the left knee.  The examiner then 
diagnosed the Veteran with degenerative joint disease of the 
right knee and chondroplasia of the right patella with early 
degenerative changes.  The Board notes that the Indianapolis VA 
Medical Center has already diagnosed the Veteran with arthritis 
of his left knee.  He also noted that the Veteran continued care 
of his knees post-discharge before concluding that it is at least 
as likely as not that the Veteran's bilateral knee disability was 
a result of his fall down the stairs during active military 
service.  In support of his opinion, the examiner cited treatment 
the Veteran received after the fall and that x-ray evidence from 
his examination indicated that the Veteran had degenerative joint 
disease with progression that would fill in the gaps between 
discharge and current events.  Additionally, he noted that an 
injury or fall can certainly lead to this type of knee 
disability.  The Board affords the compensation and pension 
examiner's opinion great probative value.  

As there is no competent opinion to the contrary of record, the 
Board finds that the preponderance of the evidence does not weigh 
against the Veteran's claim and, in fact, weighs in favor of the 
Veteran's claim of entitlement to service connection for 
arthritis of the knees.  See 38 C.F.R. § 3.303 (2009).  For the 
foregoing reasons, the Board finds that service connection is 
warranted, and the Veteran's appeal is granted.    
ORDER

Entitlement to service connection for arthritis of the knees is 
granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


